Case 2:20-cv-06679-JWH-SK Document 29 Filed 01/19/21 Page 1 of 3 Page ID #:109




   1
   2
   3
   4
   5
   6
   7
   8                     UNITED STATES DISTRICT COURT
   9              FOR THE CENTRAL DISTRICT OF CALIFORNIA
  10
  11   CARMEN JOHN PERRI, an individual,      Case No. 2:20-cv-06679-JWH-SKx
  12               Plaintiff,
                                              ORDER TO SHOW CAUSE
  13         v.                               REGARDING SUPPLEMENTAL
                                              JURISDICTION OVER UNRUH
  14   PHYLLIS G. APPLE, an individual;       ACT CLAIM
       DONALD I. GORHAM, an individual;
  15   CHARLES J. GORHAM, an individual;
         and
  16   DOES 1-10, inclusive,
  17               Defendants.
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
Case 2:20-cv-06679-JWH-SK Document 29 Filed 01/19/21 Page 2 of 3 Page ID #:110




   1         The Complaint filed in this action asserts a claim for injunctive relief
   2   arising out of an alleged violation of the Americans with Disabilities Act (the
   3   “ADA”), 42 U.S.C. § 12102(2)(A), and a claim for damages pursuant to
   4   California’s Unruh Civil Rights Act (the “Unruh Act”), Cal. Civ. Code § 51.1 It
   5   appears that this Court possesses only supplemental jurisdiction, 28 U.S.C.
   6   § 1367, over the Unruh Act claim.
   7         Even if supplemental jurisdiction exists, district courts have discretion to
   8   decline to exercise supplemental jurisdiction. See 28 U.S.C. § 1367(c). The
   9   Supreme Court has described this statute as a “codification” of the principles of
  10   “‘economy, convenience, fairness, and comity’” that underlie the Supreme
  11   Court’s earlier jurisprudence concerning pendent jurisdiction. City of Chicago v.
  12   Int’l Coll. of Surgeons, 522 U.S. 156, 172-73 (1997) (quoting Carnegie-Mellon
  13   Univ. v. Cohill, 484 U.S. 343, 357 (1988)); see also United Mine Workers v. Gibbs,
  14   383 U.S. 715, 726 (1966). “[A] federal court should consider and weigh in each
  15   case, and at every stage of the litigation, the values of judicial economy,
  16   convenience, fairness, and comity in order to decide whether to exercise
  17   jurisdiction over a case brought in that court involving pendent state-law
  18   claims.” Carnegie-Mellon, 484 U.S. at 350.
  19         California has enacted legislation to curtail claims such as those asserted
  20   in this case when they are filed by high frequency litigants. See
  21   Cal. Civ. Proc. Code §§ 425.55(b)(1) & (2). A number of California federal
  22   district courts in cases similar to the present one have declined to exercise
  23   supplemental jurisdiction over an Unruh Act claim pursuant to 28 U.S.C.
  24   § 1367(c)(4). In view of that background, the Court orders Plaintiff to show
  25   cause in writing why the Court should exercise supplemental jurisdiction over
  26   the Unruh Act claim. See 28 U.S.C. § 1367(c).
  27
  28   1
             See generally Compl. [ECF No. 1].

                                                -2-
Case 2:20-cv-06679-JWH-SK Document 29 Filed 01/19/21 Page 3 of 3 Page ID #:111




   1         In responding to this Order to Show Cause, Plaintiff is directed to identify
   2   the amount of statutory damages that Plaintiff seeks to recover. Plaintiff and
   3   Plaintiff’s counsel shall also support their responses to this Order to Show
   4   Cause with declarations, signed under penalty of perjury, providing all facts
   5   necessary for the Court to determine if they satisfy the definition of a “high-
   6   frequency litigant” as provided by Cal. Civ. Proc. Code §§ 425.55(b)(1) & (2).
   7         Plaintiff shall file a response to this Order to Show Cause by no later than
   8   14 days after the date of this Order. Failure to respond to this Order to Show
   9   Cause may, without further warning, result in the Court’s dismissal of the entire
  10   action without prejudice or in the Court declining to exercise supplemental
  11   jurisdiction over the Unruh Act claim and the dismissal of that claim pursuant to
  12   28 U.S.C. § 1367(c).
  13         IT IS SO ORDERED.
  14
  15   Dated: January 19, 2021
                                               John W. Holcomb
  16                                           UNITED STATES DISTRICT JUDGE
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                               -3-
